EXAMINER’S AMENDMENT
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Samuel E. Kielar, Reg. No. 74,911 on April 29, 2022.
The claims are presented below in two sets: 1) Marked up form indicating the Examiner’s amendments being made to the claims and 2) final form with all Examiner’s amendments having been entered. Only the claims presented below are being amended in this Examiner’s Amendment, with all other claims being in final form as presented in the Amendment filed April 1, 2022.

Marked-Up Claim Set

Claim 1. A method for updating a speech recognition model, applied to an electronic device with the speech recognition model stored therein, the speech recognition model being obtained by processing user's voice information of a user with a speech recognition algorithm, the method comprising: 
obtaining the user's voice information when a speech recognition function of the electronic device is activated for a first time, extracting voiceprint features of the user from the user's voice information, and training the voiceprint features extracted from the user's voice information with the speech recognition algorithm to obtain the speech recognition model, wherein the speech recognition algorithm is configured to process input voice information of the user to recognize a control instruction from the input voice information when the input voice information matches the speech recognition model; 
storing the user's voice information in a non-volatile memory of the electronic device; 
detecting whether the speech recognition algorithm has been updated by detecting whether an operating system of the electronic device is updated or whether a speech recognition application installed in the electronic device is updated, wherein the speech recognition algorithm is implemented as codes included in the operating system or the speech recognition application;
in response to detecting that the speech recognition algorithm has been updated, reading the user's voice information that is stored in the non-volatile memory and obtained when the speech recognition function of the electronic device is activated for the first time, extracting the voiceprint features of the user from the read user's voice information, retraining the voiceprint features extracted from the user's voicePage 2 of 19U.S. Appl. No. 16/532,786Docket No. 096778.20010 Office Action Responseinformation with the updated speech recognition algorithm, to obtain an updated speech recognition model, and replacing the speech recognition model with the updated speech recognition model;
obtaining configuration information of the operating system, wherein the configuration information comprises a first parameter value or a second parameter value, the first parameter value is used to indicate whether the operating system has been updated, and the second parameter value is used to indicate whether the speech recognition application has been updated; 
determining the values of the first parameter value, and the second parameter value;
determining that the operating system has been updated when the first parameter value is equal to 1;
determining that the speech recognition application has been updated when the second parameter value is equal to 1; and
determining that the speech recognition algorithm has been updated in response to determining that the operating system has been updated or the speech recognition application has been updated. 

Claim 3. Cancelled

Claim 4. Cancelled

Claim 16.  A non-transitory storage medium, with a computer program and a speech recognition model stored therein, wherein the speech recognition model is obtained by processing user's voice information of a user with a speech recognition         
 Office Action Responsealgorithm, a method for updating the speech recognition model is implemented when executing the computer program by a computer, the method comprising: 
obtaining the user's voice information when a speech recognition function of an electronic device is activated for a first time, extracting voiceprint features of the user from the user's voice information, and training the voiceprint features extracted from the user's voice information with the speech recognition algorithm to obtain the speech recognition model, wherein the speech recognition algorithm is configured to process input voice information of the user to recognize a control instruction from the input voice information when the input voice information matches the speech recognition model; 
storing the user's voice information in a non-volatile memory of the electronic device; 
detecting whether the speech recognition algorithm has been updated by detecting whether an operating system of the electronic device is updated or whether a speech recognition application installed in the electronic device is updated, wherein the speech recognition algorithm is implemented as codes included in the operating system or the speech recognition application; 
in response to detecting that the speech recognition algorithm has been updated, reading the user's voice information that is stored in the non-volatile memory and obtained when the speech recognition function of the electronic device is activated for the first time, extracting the voiceprint features of the user from the read user's voice information, retraining the voiceprint features extracted from the user's voice information with the updated speech recognition algorithm, to obtain an updated speech recognition model, and replacing the speech recognition model with the updated speech recognition model;
obtaining configuration information of the operating system, wherein the configuration information comprises a first parameter value or a second parameter value, the first parameter value is used to indicate whether the operating system has been updated, and the second parameter value is used to indicate whether the speech recognition application has been updated; 
determining the values of the first parameter value, and the second parameter value;
determining that the operating system has been updated when the first parameter value is equal to 1;
determining that the speech recognition application has been updated when the second parameter value is equal to 1; and
determining that the speech recognition algorithm has been updated in response to determining that the operating system has been updated or the speech recognition application has been updated.

Claim 17. An electronic device, comprising a processor and a memory, a computer program and a speech recognition model being stored in the memory, the speech recognition model being obtained by processing user's voice information of a user with a speech recognition algorithm, the processor being configured to perform a method for updating the speech recognition model by calling the computer program stored in the memory, the method comprising: 
obtaining the user's voice information when a speech recognition function of the electronic device is activated for a first time, extracting voiceprint features of the user from the user's voice information, and training the voiceprint features extracted from the user's voice information with the speech recognition algorithm to obtain the speech recognition model, wherein the speech recognition algorithm is configured to process input voice information of the user to recognize a control instruction from the input voice information when the input voice information matches the speech recognition model; 
storing the user's voice information in a non-volatile memory of the electronic device; 
detecting whether the speech recognition algorithm has been updated by detecting whether an operating system of the electronic device is updated or whether a speech recognition application installed in the electronic device is updated, wherein the speech recognition algorithm is implemented as codes included in the operating system or the speech recognition application; 
in response to detecting that the speech recognition algorithm has been updated, reading the user's voice information that is stored in the non-volatile memory and obtained when the speech recognition function of the electronic device is activated for the first time, extracting the voiceprint features of the user from the read user's voice information, retraining the voiceprint features extracted from the user's voice information with the updated speech recognition algorithm, to obtain an updated speech Office Action Responserecognition model, and replacing the speech recognition model with the updated speech recognition model;
obtaining configuration information of the operating system, wherein the configuration information comprises a first parameter value or a second parameter value, the first parameter value is used to indicate whether the operating system has been updated, and the second parameter value is used to indicate whether the speech recognition application has been updated; 
determining the values of the first parameter value, and the second parameter value;
determining that the operating system has been updated when the first parameter value is equal to 1;
determining that the speech recognition application has been updated when the second parameter value is equal to 1; and
determining that the speech recognition algorithm has been updated in response to determining that the operating system has been updated or the speech recognition application has been updated.

Claim 20. Cancelled

Claim 22. The method of claim 1, wherein the configuration information of the operating system is stored in the operating system as a separate configuration file.



Final Form Claim Set

Claim 1. A method for updating a speech recognition model, applied to an electronic device with the speech recognition model stored therein, the speech recognition model being obtained by processing user's voice information of a user with a speech recognition algorithm, the method comprising: 
obtaining the user's voice information when a speech recognition function of the electronic device is activated for a first time, extracting voiceprint features of the user from the user's voice information, and training the voiceprint features extracted from the user's voice information with the speech recognition algorithm to obtain the speech recognition model, wherein the speech recognition algorithm is configured to process input voice information of the user to recognize a control instruction from the input voice information when the input voice information matches the speech recognition model; 
storing the user's voice information in a non-volatile memory of the electronic device; 
detecting whether the speech recognition algorithm has been updated by detecting whether an operating system of the electronic device is updated or whether a speech recognition application installed in the electronic device is updated, wherein the speech recognition algorithm is implemented as codes included in the operating system or the speech recognition application;
in response to detecting that the speech recognition algorithm has been updated, reading the user's voice information that is stored in the non-volatile memory and obtained when the speech recognition function of the electronic device is activated for the first time, extracting the voiceprint features of the user from the read user's voice information, retraining the voiceprint features extracted from the user's voicePage 2 of 19U.S. Appl. No. 16/532,786Docket No. 096778.20010 Office Action Responseinformation with the updated speech recognition algorithm, to obtain an updated speech recognition model, and replacing the speech recognition model with the updated speech recognition model;
obtaining configuration information of the operating system, wherein the configuration information comprises a first parameter value or a second parameter value, the first parameter value is used to indicate whether the operating system has been updated, and the second parameter value is used to indicate whether the speech recognition application has been updated; 
determining the values of the first parameter value, and the second parameter value;
determining that the operating system has been updated when the first parameter value is equal to 1;
determining that the speech recognition application has been updated when the second parameter value is equal to 1; and
determining that the speech recognition algorithm has been updated in response to determining that the operating system has been updated or the speech recognition application has been updated. 

Claim 3. Cancelled

Claim 4. Cancelled

Claim 16.  A non-transitory storage medium, with a computer program and a speech recognition model stored therein, wherein the speech recognition model is obtained by processing user's voice information of a user with a speech recognition         
 Office Action Responsealgorithm, a method for updating the speech recognition model is implemented when executing the computer program by a computer, the method comprising: 
obtaining the user's voice information when a speech recognition function of an electronic device is activated for a first time, extracting voiceprint features of the user from the user's voice information, and training the voiceprint features extracted from the user's voice information with the speech recognition algorithm to obtain the speech recognition model, wherein the speech recognition algorithm is configured to process input voice information of the user to recognize a control instruction from the input voice information when the input voice information matches the speech recognition model; 
storing the user's voice information in a non-volatile memory of the electronic device; 
detecting whether the speech recognition algorithm has been updated by detecting whether an operating system of the electronic device is updated or whether a speech recognition application installed in the electronic device is updated, wherein the speech recognition algorithm is implemented as codes included in the operating system or the speech recognition application;
in response to detecting that the speech recognition algorithm has been updated, reading the user's voice information that is stored in the non-volatile memory and obtained when the speech recognition function of the electronic device is activated for the first time, extracting the voiceprint features of the user from the read user's voice information, retraining the voiceprint features extracted from the user's voice information with the updated speech recognition algorithm, to obtain an updated speech recognition model, and replacing the speech recognition model with the updated speech recognition model;
obtaining configuration information of the operating system, wherein the configuration information comprises a first parameter value or a second parameter value, the first parameter value is used to indicate whether the operating system has been updated, and the second parameter value is used to indicate whether the speech recognition application has been updated; 
determining the values of the first parameter value, and the second parameter value;
determining that the operating system has been updated when the first parameter value is equal to 1;
determining that the speech recognition application has been updated when the second parameter value is equal to 1; and
determining that the speech recognition algorithm has been updated in response to determining that the operating system has been updated or the speech recognition application has been updated.

Claim 17. An electronic device, comprising a processor and a memory, a computer program and a speech recognition model being stored in the memory, the speech recognition model being obtained by processing user's voice information of a user with a speech recognition algorithm, the processor being configured to perform a method for updating the speech recognition model by calling the computer program stored in the memory, the method comprising: 
obtaining the user's voice information when a speech recognition function of the electronic device is activated for a first time, extracting voiceprint features of the user from the user's voice information, and training the voiceprint features extracted from the user's voice information with the speech recognition algorithm to obtain the speech recognition model, wherein the speech recognition algorithm is configured to process input voice information of the user to recognize a control instruction from the input voice information when the input voice information matches the speech recognition model; 
storing the user's voice information in a non-volatile memory of the electronic device; 
detecting whether the speech recognition algorithm has been updated by detecting whether an operating system of the electronic device is updated or whether a speech recognition application installed in the electronic device is updated, wherein the speech recognition algorithm is implemented as codes included in the operating system or the speech recognition application;
in response to detecting that the speech recognition algorithm has been updated, reading the user's voice information that is stored in the non-volatile memory and obtained when the speech recognition function of the electronic device is activated for the first time, extracting the voiceprint features of the user from the read user's voice information, retraining the voiceprint features extracted from the user's voice information with the updated speech recognition algorithm, to obtain an updated speech Office Action Responserecognition model, and replacing the speech recognition model with the updated speech recognition model;
obtaining configuration information of the operating system, wherein the configuration information comprises a first parameter value or a second parameter value, the first parameter value is used to indicate whether the operating system has been updated, and the second parameter value is used to indicate whether the speech recognition application has been updated; 
determining the values of the first parameter value, and the second parameter value;
determining that the operating system has been updated when the first parameter value is equal to 1;
determining that the speech recognition application has been updated when the second parameter value is equal to 1; and
determining that the speech recognition algorithm has been updated in response to determining that the operating system has been updated or the speech recognition application has been updated.

Claim 20. Cancelled

Claim 22. The method of claim 1, wherein the configuration information of the operating system is stored in the operating system as a separate configuration file.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1, 16 and 17, and claims depending therefrom, the cited art of record does not, in any combination obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, teach or suggest the limitations directed towards extracting voiceprint features of the user when a speech recognition function is activated for a first time, training the speech recognition algorithm using the voiceprint features, storing user’s voice information, detecting the speech recognition algorithm to be updated via first and second parameters with a value equal to 1, where the user’s voice information is read to retrain speech recognition and obtain an updated speech recognition model in response to the speech recognition algorithm having been detected as being updated, and all supporting limitations thereof.
The closest cited art of record includes Goller, Bielby, Choi, Wakeford, and newly cited Cook et al., US 7,496,693 B2 (herein “Cook”). Goller, Bielby and Choi apply to claims 1, 16 and 17 as set forth in the non-final office action dated January 1, 2022. Regarding the limitations newly amended in the Amendment dated April 1, 2022, Cook teaches a “first time” enrollment process for a user in a speech recognition program, where the result is a “speech recognition” profile specific to the user that is saved in a memory, and can be later transferred to another speech recognition algorithm (on a PC with an operating system) and have that algorithm be trained or retrained on the transferred user profile. 
None of Goller, Bieby, Choi or Cook teach or suggest the limitations directed towards obtaining configuration information. While Wakeford teaches obtaining configuration information of an operating system including the version of the operating system, Wakeford does not explicitly teach or suggest “determining the values of the first parameter value, and the second parameter value; determining that the operating system has been updated when the first parameter value is equal to 1; determining that the speech recognition application has been updated when the second parameter value is equal to 1,” as claimed. Therefore, none of the cited art, whether considered alone, or in a combination obvious to one of ordinary skill in the art before the effective filing date of the claimed invention teaches or suggests the limitations of claims 1, 16 and 17, and therefore, all pending claims 1-2, 5-6, 8, 10, 16-17, 19, and 21-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on Monday-Friday, 09:30-18:30, Eastern time zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHELLE M. KOETH
Primary Examiner
Art Unit 2656


/MICHELLE M KOETH/Primary Examiner, Art Unit 2656